Order entered June 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00217-CV

 TRU EXPLORATION, LLC, TRU EXPLORATION "CREATING TRU PARTNERS",
        LLC, TRENT TRUBENBACH AND DONNA BURTON, Appellants

                                                V.

 ENERGY EXPLORATION I, LLC AND ENERGY EXPLORATION II, LLC, Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-00031-2015

                                             ORDER
       This is an appeal from the trial court’s order denying appellants’ motion to stay litigation

and compel arbitration. By letter filed April 20, 2015, appellees inform the Court they have

agreed to arbitrate the claims at issue in the dispute between the parties. They contend that

decision has rendered the appeal moot, and, as a result, they have not filed their responsive brief

to appellant’s brief on the merits. They further state they will submit, if the Court deems

necessary, a motion to dismiss the appeal.

       We construe appellees’ letter as a motion to dismiss and DENY the motion. See VE

Corp. v. Ernst & Young, 860 S.W.2d 83, 84 (Tex. 1993) (per curiam); Halliburton Co. v. KBR,
Inc., 446 S.W.3d 551, 561 (Tex. App.—Houston [1st Dist.] 2014, no pet.). We ORDER

appellees to file their brief no later than July 30, 2015.




                                                        /s/   CRAIG STODDART
                                                              JUSTICE